EXHIBIT 10.14

LINE OF CREDIT AGREEMENT

 

This Line of Credit Agreement (the “Agreement”) dated July 9, 2007 is between
Northern Ethanol (Canada) Inc., an Ontario corporation, (the “Borrower”) and
Aurora Beverage Corporation, an Ontario corporation, (the “Lender”).

 

Whereas, the Lender has agreed to make advances and to extend credit to the
Borrower up to maximum principal amount of US$1,000,000 and the Borrower desires
to borrow amounts from the Lender and has agreed to repay those amounts, accrued
interest any other amounts according to the terms and conditions of this
Agreement.

 

In consideration of the premises and mutual covenants contained in this
Agreement, it is agreed as follows:

 

 

1.

Loan – Lender will loan amounts to Borrower pursuant to the terms and conditions
set forth in this Agreement, including the Promissory Note attached to and made
part of this Agreement as Exhibit A. This Agreement and the Promissory Note may
be referred together in this Agreement as the “Loan Documents”. During the term
of this Agreement, Lender shall upon Borrower’s request make a loan advance to
Borrower up to an aggregate outstanding principal amount of US$1,000,000.
Repayment of the loan advances and all other amounts included in the loan shall
be made pursuant to the terms of the Promissory Note.

 

2.

No Security or Guarantees - The repayment of the loan and all other amounts due
to the Lender pursuant to the Loan Documents shall not be secured or guaranteed.

 

3.

Borrower’s Warranties – The Borrower represents and warrants to Lender as
follows:

 

a)

Borrower has power and authority to execute the Loan Documents;

 

b)

Borrower is duly organized and in good standing under the laws of the Province
of Ontario; and

 

c)

Borrower has full authority and power to operate its business as now conducted.

 

 

4.

Conditions Precedent - The obligation of Lender to make any advance is subject
to the satisfaction of the following conditions precedent:

 

a)

Borrower shall have duly authorized, executed and delivered this Agreement and
the Promissory Note to the Lender;

 

b)

The representations and warranties of the Borrower shall be true and correct on
the date of this Agreement and on the date of each advance;

 

c)

No Event of Default shall of occurred and be continuing on any advance date
either before or after giving effect to the making of the advance or any
subsequent advance;

 

d)

Lender shall have received from the Borrower a written request for an advance.

 

5.

Events of Default - The occurrence of any of the following events and the
failure of the Borrower to cure any of the following within five business days
of occurrence shall be deemed to be an Event of Default under the Loan
Documents:



 

a)

Failure of the Borrower to make any payment when due pursuant to the Promissory
Note; or

 

b)

Any false representation or warranty of a material nature made by the Borrower;
or

 

c)

The Borrower or any of its subsidiaries are declared insolvent, are unable to
pay debts as they mature or make a general assignment for the benefit of
creditors, seek liquidation, winding-up, reorganization, arrangement,
adjustment, protection, release or composition of it or its debts under any
bankruptcy or other debtor relief law, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or any substantial part of its properties.

 

6.

Remedies - In the event of an Event of Default, the Loan may, at the option of
the Lender and without demand or notice of any kind, be declared due and payable
and Lender may exercise it rights or remedies available to it under the Loan
documents or under applicable law. No delay on the part of the lender in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Lender of any right or remedy shall preclude other or
further exercise by of any other right or remedy.

 

 

7.

Benefits and Assignments – The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. This Agreement is made solely for the benefit of the Borrower and
Lender and their respective successors and assigns including the surviving
entity in the event of a merger, consolidation, or other business
reorganization, and no other person shall acquire any right under or by virtue
of this Agreement.

 

 

8.

Governing Law – The laws of the Province of Ontario shall govern the Loan
Documents.

 

 

9.

Entire Agreement – This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof. Neither this Agreement
nor any item hereof may be amended, waived, discharged or terminated except by a
written request signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.

 

 

10.

Notices – All notices, requests, demands, directions and other communications
(“Notices”) concerning this Agreement shall be in writing and shall be mailed or
delivered personally or sent by facsimile to the applicable party at the address
of such party set forth below in this Section 10. When mailed, each such Notice
shall be sent by first class, certified mail, return receipt requested, enclosed
in a postage prepaid wrapper, and shall be effective on the fifth business day
after it has been deposited in the mail. When delivered personally, each such
Notice shall be effective when delivered to the address for the respective party
set forth in Section 10. When sent by facsimile, each such Notice shall be
effective on the day on which it was sent provided that it was sent prior to
5:00 pm Eastern time on a business day in the Province of Ontario. Each such
Notice shall be addressed to the party to be notified as follows:

 

Lender:

Aurora Beverage Corporation

 

1 Big Bay Point Road

 

Barrie, Ontario

 

L4N 0M7

 

2



 

Fax # 705-792-5470

 

Attn: General Manager

 

 

Borrower:

Northern Ethanol (Canada) Inc.

 

193 King Street East

 

Suite 300

 

Toronto, Ontario

 

M5A 1J5

 

Fax # 416-214-1472

 

Attn: President and CEO

 

Any party may change its respective address for purposes of this Section 10 by
giving the other party Notice of the new address in the manner set out above.

 

 

11.

Severability - If any provision of this Agreement, or its application to any
person or circumstance is invalid or unenforceable, then the remainder of this
Agreement shall not be affected thereby. Further, if any provision or
application hereof is invalid or unenforceable then a suitable and equitable
provision shall be substituted therefor in order to carry out so far as may be
valid or enforceable the intent and purposes of the invalid or unenforceable
provision.

 

12.

Headings – Captions and headings used herein are for convenience of reference
only and shall not limit or control the meaning of any provisions hereof.

 

IN WITNESS WHEREOF this Agreement is duly executed by the Borrower and Lender as
follows:

 

 

NORTHERN ETHANOL (CANADA), INC.

 

Per:

s/G. Laschinger_________________

 

Name:

G. Laschinger__________________

 

Title:

President______________________

 

 

 

AURORA BEVERAGE CORPORATION

 

Per:

s/Vince De Rosa________________

 

Name:

Vince DeRosa__________________

 

Title:

President______________________

 

 

3



EXHIBIT A

(attached to and made a part of the Line of Credit Agreement dated July 9, 2007
between Aurora Beverage Corporation and

Northern Ethanol (Canada) Inc.)

 

PROMISSORY NOTE

 

July 9, 2007

Up to $US1,000,000

 

FOR VALUE RECEIVED, the undersigned Northern Ethanol (Canada) Inc., an Ontario
corporation (the “Borrower”), promises to pay to Aurora Beverage Corporation, an
Ontario corporation (the “Lender”) at Barrie, Ontario, in lawful money of the
United States of America, the principal sum of up to ONE MILLION DOLLARS
US$1,000,000 with interest on so much thereof as is from time to time
outstanding accruing at a rate of eight percent (8%) per annum, payable monthly.

 

Until the repayment of this Promissory Note is required by its terms, this note
may be drawn upon by the Borrower at any time, up to the face amount of
$US1,000,000 of principal amount outstanding. Upon Borrower’s receipt of each
advance from Lender, Borrower shall sign below to acknowledge receipt of that
advance and the agreement of Borrower to repay that amount pursuant to this
Promissory Note. Payment of principal and any unpaid interest shall be due in
full on or before July 8, 2008.

 

This Promissory Note may be prepaid prior to its due date without penalty and
without notice by Borrower.

 

Borrower, for itself, its successors and assigns, respectively, expressly waives
presentment for payment, notice of protest, and diligence in collection, and
consents that the time of said payments or any part thereof may be extended by
Lender without in any way modifying, altering, releasing, affecting, or limiting
its respective liability.

 

Borrower agrees to reimburse Lender for all reasonable costs, including
reasonable attorneys’ fees, incurred to collect this Promissory Note, or any
installments, if not paid when due.

 

This Promissory Note is unsecured and may not be assigned, pledged, or otherwise
transferred or encumbered without the prior written consent of the Borrower.

 

 

 

NORTHERN ETHANOL (CANADA), INC.

193 King Street East

Suite 300

Toronto, Ontario

M5A 1J5

 

 

Per:

s/G. Laschinger_________________

 

Name:

G. Laschinger__________________

 

Title:

President______________________

 

 

4



 

Borrower’s acknowledgement of receipt of advances and agreement to repay
pursuant to the terms of this Promissory Note:

 

Advance Amount

Date Received

Acknowledgement of Receipt by Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 